DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−2 and 4−8 are rejected under 35 USC 102(a)(1) as being anticipated by NASA/TP-1999-206573 to Iliff et al. (“Iliff”).
Regarding claim 1, Iliff teaches a wing configured to produce lift in a fluid medium flow, said wing comprising:
a fore-element comprising a fore-element leading edge and a fore-element trailing edge (leading edge flaps and main wings in fig. 2);
an aft-element (trailing edge flaps in fig. 2) comprising an aft-element leading edge pivotably connected in a span-wise direction to said fore-element trailing edge (first full para. on p. 9), and said aft-element comprising an aft-element trailing edge;
a pivotable linkage operatively connecting said aft-element leading edge to said fore-element trailing edge (first full para. on p. 9 discusses deflection of the flap, which one of ordinary skill in the art would understand as utilizing a pivotable linkage); and
an actuator configured to deflect said aft-element through a predetermined deflection angle about said pivotable linkage relative to said fore-element (where one of ordinary skill in the art would understand the flap as requiring an actuator to deflect the flap to its various positions) within a predetermined time less than or equal to two convective periods, wherein one convective period corresponds to a time it takes for said fluid medium to flow from said fore-element leading edge to said aft-element trailing edge (i.e. for any given speed of the flap, there is a deflection angle which can be predetermined for the corresponding convective period of the aircraft wing in operation).
Regarding claim 2, Iliff teaches that a chord length of said aft-element is greater than 20% of a chord length of said wing, wherein said chord length of said wing extends from said fore-element leading edge to said aft-element trailing edge, and wherein said chord length of said aft-element extends from said aft-element leading edge to said aft-element trailing edge (fig. 2, where the flap chord length is over 30% of the chord length of the wing).
Regarding claim 4, Iliff teaches that said chord length of said wing is shorter after deflection of said aft-element through said predetermined deflection angle about said pivotable linkage relative to said fore-element than before deflection (where the flap is simply hinged and does not deploy out from the wing, the chord length is shorter following deflection by the deflection angle).
Regarding claim 5, Iliff teaches that said wing is an airfoil (it is part of an aircraft).
Regarding claims 6−7, Iliff teaches that the chord length of the wing is 11.52 ft (≈3.51 m) in Table 3, and teaches that the trailing edge flap can rotate at 18 deg/sec in Table 1. For a flight speed of Mach 0.2 (68.6 m/s), the convective period is 3.51/68.6 ≈ 0.051 sec. For a rate of 18 deg/sec, the flap can deflect approximately 1 degree per convective period.
Regarding claim 8, Iliff teaches that said fore-element leading edge further comprises a deflectable leading-edge flap (fig. 2) configured to deflect through a predetermined leading-edge deflection angle relative to said fore-element within a leading-edge predetermined time less than or equal to two convective periods (i.e. for any given speed of the flap, there is a deflection angle which can be predetermined for the corresponding convective period of the aircraft wing in operation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iliff.
Regarding claim 3, Iliff fails to teach that said chord length of said wing is longer after deflection of said aft-element through said predetermined deflection angle about said pivotable linkage relative to said fore-element than before deflection. It would have been obvious to one of ordinary skill in the art at the time of filing to design the control surfaces to be deployable in a manner that lengthens the chord, such that said chord length of said wing is longer after deflection of said aft-element through said predetermined deflection angle about said pivotable linkage relative to said fore-element than before deflection, in order to give the wing greater lift when the aft-element is deployed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642